DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 17 March 2022 has been entered.  Claims 1-8, 12, 13 and 16 are canceled.  Claims 17-21 are new.  Claims 9-11, 14, 15 and 17-21 are pending.
The previous rejection of claim 1-6, 9-12, 14 and 15 under 35 U.S.C. 101 has been withdrawn in light of Applicants’ remarks and amendment filed 17 March 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 14, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2016/0165853) in view of Singhal et al. (US 2009/0175979) and Diez et al. (“Weight Loss in Obese Dogs: Evaluation of High-Protein, Low-Carbohydrate Diet,” J. Nutri., 132, (2002), pp. 1685S-1687S).
Regarding claims 9, 10 and 17-20, Goldfain discloses a system and  method of tracking health attributes, including weight, of an animal (e.g. domestic dog) wherein the weight of the animal is tracked and  predisposition to obesity is determined and compared to an individual or species-based trendline (Abstract,[0040]-[0042],[0086], [0172]). Goldfain also discloses where the system records weight gain information and makes recommendations to correct ([0089]).
While Goldfain discloses tracking weight, i.e. determining weight at more than one time, the reference fails to disclose measuring weight at birth and 13-15 days later wherein weight gain of about 125% or more between the dates determines if the animal, i.e. dog, is predisposed to obesity.
Singhal et al. teach that the amount of weight gain in the first weeks of infant life is correlated with the risk of obesity ([0031]-[0032], [0097]-[0099]).  Singhal et al. also teach that this effect is seen in both animal and human subjects ([0030].[0032]).  
Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tracked animal weight at birth and in the first weeks of life in the invention of Goldfain, and to compare with historical data and predict the animals predisposition to obesity at some point later in life (e.g., 2 years of age).   Given the disclosure of Singhal et al., the person of ordinary skill in the art would have been motivated to adjust, in routine experimentation, the time points at which to determine an animal’s weight to accurately compare with baseline date to predict obesity later in life.  
Goldfain also discloses using the information regarding an animal’s predisposition to obesity to improve such risks (e.g. modifying the activity level of the animal-[0172]). However, the reference is silent with respect a diet administered to achieve a healthy bodyweight.
Diez et al. teach energy restriction both during and after weight loss is the cornerstone to achieve and maintain optimal body condition (i.e., weight loss and maintenance-p. 1685S/Introduction).  Diez et al. teach administering adult obese companion animals (e.g., domestic dogs) high-protein, low-starch diet regime at 40-55% of maintenance energy requirements (p. 1685S/Introduction).  Specifically Diez et al. teach administering diets comprising an energy density of  2775 kcal/kg (i.e., less than 4100 kcal/kg; Diez et al. disclose a diet comprising 11.6 kJ/g (p. 1685S/Experimental diets) which is equal to 2775 kcal/kg where 1 kcal = 4.18 kJ) and a total dietary fiber content of 5.3% (w/w) (p. 1685S/Experimental diets). 
Goldfain and Diez et al. are combinable because they are concerned with the same field of endeavor, namely maintaining the health attributes of animals.  Given Goldfain teaches improving the risks of obesity, since Diez et al. teach administering a high-protein, low-carbohydrate diet regime to obese companion animals to achieve a healthy bodyweight, the skilled artisan would have found it obvious to have administered the diet of Diez et al. to animals identified in the invention of Goldfain to be predisposed to obesity.  The person of ordinary skill in the art would know how to apply the disclosure of Diez et al. to determine the length of time to administer the dietary regime to obtain predictable results (i.e. weight adjustment period).  
  Regarding claim 11, modified Goldfain discloses all of the claim limitations as set forth above.  Diez et al. teach administering a diet regime (for weight loss) to dog at least 30% overweight (wherein the dog weight has been compared to a standard or maintenance body weight-p. 1685S/Materials and Methods). 
	Regarding claims 14 and 15, modified Goldfain discloses all of the claim limitations as set forth above.  The diet regime of Goldfain comprises high dietary fiber (p. 1685S/Materials and Methods).  Here, dietary fiber is considered a therapeutic agent because it is useful in the dietary regime for treating obesity.  Goldfain discloses dietary fiber are used to dilute energy density of the food to provide a feeling of satiety by causing gastric distension (p.1687S/Discussion).
Response to Arguments
Applicants’ arguments filed 17 March 2022 have been fully considered but they are not persuasive. 
Applicants explain “Goldfain falls short of teaching any criteria for determining if an animal is predisposed to obesity in adulthood.”  
Here, Goldfain discloses a method wherein the weight of the animal is tracked and  predisposition to obesity is determined and compared to an individual or species-based trendline ([0172]- knowledge of this predisposition can be derived from the aggregation process).
Applicants submit “Singhal only disclose studies performed in rats and baboons.”  Applicants argue “the Examiner has failed to demonstrate that a person of ordinary skill in the art would adopt rats and/or baboons’ studies for determining canine physiology.” 
Here, Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  Singhal et al. clearly recognizes the relationship between humans and animals.  Singhal et al. teaches that their study support the hypothesis that the first week of life is critical window for longer-term effect in both animals and humans ([0030]).  Singhal et al. also appreciates the results from animal models ([0031]).  While the emphasis of Singhal et al. is infant formula, the skilled artisan studying the predisposition to obesity in animals, would reasonably look to the results of Singhal et al.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759